Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 12/21/2018.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafont et al. (FR 2887522).

Regarding claim 1, Lafont discloses:


Regarding claim 3, Lafont discloses:
The assembly as claimed in claim 1, wherein each securing member is arranged substantially parallel to a vertical direction of the assembly (see fig 3).

Regarding claim 4, Lafont discloses:
The assembly as claimed in claim 1, wherein each first connecting portion is a connector comprising a bracket secured both to the front wing spar and to the upper suction-side skin, said bracket being arranged entirely in a leading edge region of the wing (see figs 2 and 3 – each bracket 58 extends to the top of front spar 32 and is secured to the upper skin at least through connection of the spar to the skin).

Regarding claim 6, Lafont discloses:
.

Claims 1, 3, 6, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartshorn et al. (US PG Pub 2010/0147996).

Regarding claim 1, Hartshorn discloses:
An assembly for an aircraft comprising: an aircraft wing comprising a wing box formed, in part, by a front wing spar, an upper suction-side skin and a lower pressure-side skin (see figs 7 and 8, ref 705 and paragraph 0049); an engine attachment pylon arranged under the wing (see fig 7), the pylon comprising a primary structure comprising a pylon box having an upper spar extending at least in part under the wing box (see fig 7), and a securing means comprising two lateral front fittings (708) configured to secure the primary structure of the attachment pylon to the wing box, each of these fittings comprising: a first connecting portion secured to the front wing spar (734, 735); a second connecting portion secured to the primary structure of the attachment pylon (726) ; at least one securing member linking the first and second connecting portions (712, 714), said at least one securing member being articulated to the first connecting portion via a first pin system oriented substantially parallel to the front wing spar (see fig 7).

Regarding claim 3, Hartshorn discloses:
The assembly as claimed in claim 1, wherein each securing member is arranged substantially parallel to a vertical direction of the assembly (see fig 7).


The assembly as claimed in claim 1, wherein said securing means also comprise a central front fitting configured to react load exerted in a transverse direction of the assembly and in a longitudinal direction, said central front fitting comprising preferably a shear pin (see fig 7, ref 740).

Regarding claim 7, Hartshorn discloses:
The assembly as claimed in claim 6, wherein each first connecting portion comprises two lateral flanks which bear said first pin system and between which said at least one associated securing member is arranged, said lateral flanks being configured to prevent said at least one securing member from moving in translation in a direction of the first pin system upon a failure occurring at said central front fitting (see fig 7).

Regarding claim 10, Hartshorn discloses:
The assembly as claimed in claim 1, wherein each of the lateral front fittings is configured to allow load exerted in a vertical direction of the assembly to be reacted (the fittings are designed to permit vertical loading).

Regarding claim 11, Hartshorn discloses:
The assembly as claimed in claim 1, wherein said securing means also comprise a rear fitting secured to a rear closing rib of the pylon box, and 14PATENT APPLICATION5461.133767wherein the rear fitting is configured to allow load exerted in a vertical direction of the assembly and in a transverse direction of the assembly to be reacted (see fig 7, ref 706).

Regarding claim 12, Hartshorn discloses:
The assembly as claimed in claim 1, wherein said securing means form a statically determinate load-reacting system (the system of Hartshorn is designed to carry the loading of the engine and therefore forms a statically determinate load-reacting system).

Regarding claim 13, Hartshorn discloses:
An aircraft comprising at least one assembly as claimed in claim 1 (see fig 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartshorn et al. (US PG Pub 2010/0147996) in view of Official Notice.

Regarding claims 8 and 9, Hartshorn discloses the assembly of claim 1, but does not explicitly disclose: at least one system/piece of equipment arranged in a leading edge region of the wing, in front of the lateral front fittings.  The examiner takes Official Notice that it would have been known at the time of filing to include a leading edge de-icing system, leading edge flap, or other system in the leading edge of the wing, which necessarily would be arranged in the leading edge region of the wing in front of the lateral front fittings.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644